Case 8:18-cv-00919-SCB-TGW Document 64 Filed 10/16/19 Page 1 of 3 PageID 2041



              UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF FLORIDA
 CRAIG CUNNINGHAM,

                  Plaintiff,

 vs.
                                        Case No. 8:18-cv-00919-SCB-TGW
 HEALTH PLAN INTERMEDIARES,
 LLC, Et al.
              Defendants.
          NOTICE OF SETTLEMENT PURSUANT TO LOCAL RULE 3.08




                               NOTICE OF SETTLEMENT
Case 8:18-cv-00919-SCB-TGW Document 64 Filed 10/16/19 Page 2 of 3 PageID 2042



       TO THE COURT, THE PARTIES, AND THEIR ATTORNEYS OF RECORD
 HEREIN:
       PLEASE TAKE NOTICE that this entire action has been settled. The parties
 anticipate that they will file a stipulation of dismissal within 45 days from the date of
 this notice. Plaintiff files this Notice of Settlement pursuant to Local Rule 3.08. The
 parties request that the Court relieve the parties from any obligations set forth in the
 Pretrial Order (D.E. 45), Trial Order (D.E. 56), Order Setting Trial (D.E. 61), and
 Notice of Hearing (D.E. 63).

                                                RESPECTFULLY SUBMITTED,

                                                By: __/s/ Adrian R. Bacon_________
                                                Adrian R. Bacon, Esq.
                                                Admitted pro hac vice
                                                Email: abacon@toddflaw.com
                                                Adrian R. Bacon, Esq.
                                                Admitted pro hac vice
                                                Email: abacon@toddflaw.com
                                                LAW OFFICES OF TODD M. FRIEDMAN,
                                                P.C.
                                                21550 Oxnard Street, Suite 780
                                                Woodland Hills, California 91367
                                                Telephone: (866) 598-5042

                                                -and-

                                                Raymond R. Dieppa, Esq. FBN: 27690
                                                Ray.Dieppa@floridalegal.law
                                                FLORIDA LEGAL, LLC
                                                261 N.E. 1ST STREET, SUITE 502
                                                MIAMI, FLORIDA 33132
                                                (305) 901-2209 - TELEPHONE
                                                (786) 870-4030 – FACSIMILE
                                                Attorneys for Plaintiff Craig
                                                Cunningham




                                NOTICE OF SETTLEMENT
Case 8:18-cv-00919-SCB-TGW Document 64 Filed 10/16/19 Page 3 of 3 PageID 2043



                           CERTIFICATE OF SERVICE

       I hereby certify that, on October 16, 2019, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent by operation of the Court’s

 electronic filing system to all parties indicated on the electronic filing receipt.



                                                       /s/ Adrian R. Bacon
                                                       Attorney for Plaintiff




                                NOTICE OF SETTLEMENT
